             Case 1:09-cv-03479-CCB Document 63 Filed 08/10/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

YURI J. STOYANOV                                  *

       v.                                         *         Civil No. CCB-09-3479

RAY MABUS, SECRETARY OF                           *
THE NAVY, et al.
                                       ***************

                                  MEMORANDUM AND ORDER

       Plaintiff Yuri Stoyanov has filed a motion to amend the consolidated case. (ECF 57). The motion

did not contain the proposed amended pleading or “a copy of the amended pleading in which stricken

material has been lined through or enclosed in brackets and new material has been underlined or set forth

in bold-faced type.” Local Rule 103.6(a),(c). Therefore, the court denies the motion (ECF 57) without

prejudice.

       Stoyanov has also filed a motion to release and send summonses, and a motion for extension of

time to serve the defendants with the complaint and summons. (ECF 58, 60). The motion to release and

send summonses (ECF 58) is granted as to the summonses Stoyanov has already provided to the court.

The motion for extension of time (ECF 60) is granted, and Stoyanov is granted 90 days from the date

summonses are issued to him to serve the defendants.

       So Ordered this 10th day of August, 2020.



                                                                           /S/
                                                            Catherine C. Blake
                                                            United States District Judge
